DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Modified Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130143047-A1, Schwarte, and in view of US-20150030869-A1, Preston, with the evidence over US-20120107624-A1, Klauth for Claim 9 only. 
Regarding Claim 1, Schwarte teaches an aqueous coating composition comprising a coating film-forming resin (polyurethane), a scaly pigment (laminar metallic effect pigment), an inorganic viscosity agent (inorganic thickener C1), a hydrophobic 
Schwarte teaches that the inorganic viscosity agent may be hectorite (paragraph 0061), which would necessarily be either natural or synthetic.
Schwarte teaches a curing agent (see paragraph [0068]-[0069]), teaching that the composition further comprise a crosslinking agent (D)),
wherein the composition contains the inorganic viscosity agent in an amount of 1 to 7 parts by mass based on 100 parts by mass of the total resin solid content of the coating film-forming resin and the curing agent, and (see paragraph [0021]-[0023], teaching that the total amount of inorganic thickener C1 and the organic thickener C2 is larger than 12.5%, and the weight ratio C2/C1 is larger than 0.5. The amount of the inorganic thickener C1 and the organic thickener C2 are based on the binder, and the binder is the nonvolatile fraction of the coating composition without fillers, pigments, the thickeners C1, and the thickener C2. Therefore, it would be reasonably realized that the content of the binder discloses the total resin solid content of the total resin solid content of the coating film-forming resin and the curing agent. Based on the calculation, C1+C2<12.5% and C2/C1>0.5, for example, assuming while C2=0.6C1 and C1+C2=11%, the amount of C1=6.875%, and the C2=4.125%, based on the 100% of binder. As such, it would be obvious to one of the ordinary skilled in the art to 
the composition contains the hydrophobic associative viscosity agent (the organic thickener C2) in an amount of 1 to 15 parts by mass based on 100 parts by mass of the total resin solid content of the coating film-forming resin and the curing agent (see the above calculation).
Schwarte teaches that the hydrophobic associative viscosity agent is a urethane-based hydrophobic associative viscosity agent (also see paragraph [0065] and claim 6 of Schwarte, teaching that the organic thickener C2 could be HEUR thickener which is a hydrophobically modified ethylene oxide-urethane.).
Schwarte teaches that the total solid content of all the nonvolatile constituents is at least 13.0% to 16.6%, by weight, based in each case on the total weight of the composition of the invention. The total solids content is determined by drying the composition at 120° C. for one hour.) (see paragraph [0067]).
However, Schwarte fails to teach that an aqueous coating composition comprises a dispersant.
Preston teaches that an aqueous coating composition comprises a dispersant teaching that the dispersant using for pigment composition may comprise the nonionic dispersant which may comprise a non-ionic polymer or non-ionic oligomer and optionally a charged or uncharged anchor group or groups, and may have a hydrophobic chain and at least one anchor, to provide stabilization of the composition (see paragraphs [0039-0040]).

Regarding Claim 3, modified Schwarte teaches that the mass concentration (PWC) of the scaly pigment in the aqueous coating composition satisfies the following formula (see paragraph [0049] of Schwarte, teaching that content of the pigment is 13 to 17% based on the binder.):
PWC = (the total mass of the scaly pigment) / [(the total mass of the resin solid content of the coating film-forming resin and the resin solid content of the curing agent) + (the total mass of the scaly pigment)] x 100 (%), the range of the PWC is 5% to 35%.
(see paragraph [0049]-[0050] of Schwarte, teaching that the binder content of the composition of the invention is 12.2% to 13.5% by weight based on the total weight of the composition of the invention, and the weight of the laminar metallic effect pigments (B) is based on the binder content of the composition of the invention is 13 to 17.0% based on the binder content. Assuming the composition comprising 100 parts, the binder content could be also assumed as 13.5 parts, and the pigment is 2.295 (13.5parts*0.17=2.295) parts based on that the binder content of the composition of the invention is 17.0%. PWC is (2.295/2.295+13.5)*100%= 14.5%.).
Regarding Claim 5, modified Schwarte teaches that the coating film-forming resin comprises at least one species selected from among an acrylic-based resin, a urethane-
Regarding Claim 6, modified Schwarte teaches that the scaly pigment comprises a pigment selected from among a metal flake, a metal oxide flake, a vapor-deposited metal pigment, a pearl pigment, and mixtures thereof (see paragraph [0016] of Schwarte, teaching that the pigment used in the composition is laminar metallic effect pigment which discloses the claimed metal flake pigment.).
Regarding Claim 7, modified Schwarte teaches that the scaly pigment comprises a pigment selected from among an aluminum pigment, a chromium pigment, an alumina pigment, a chromium oxide pigment, and mixtures thereof (see paragraph [0098], lines 33-36 of Schwarte, teaching that the pigment is aluminum pigment.).
Regarding Claim 8, modified Schwarte teaches that the scaly pigment comprises a pigment selected from among a vapor- deposited aluminum pigment, a vapor-deposited chromium pigment, a vapor-deposited alumina pigment, a vapor-deposited chromium oxide pigment, and mixtures thereof (see paragraph [0070] and [0071] of Schwarte, teaching that the composition further comprises a component (E) and component (E ) is the effect pigments, which is PVD metallic effect pigments; and also see paragraph [0098], lines 33-41 of Schwarte, teaching the metallic effect pigment is an aluminum effect pigment. It is reasonably expected that the PVD metallic effect pigments could be PVD aluminum pigments.).
Regarding Claim 9, modified Schwarte teaches that the inorganic viscosity agent is a layered silicate (see paragraph [0062] of Schwarte, teaching that the inorganic 
Regarding Claim 11, modified Schwarte teaches that the dispersant is a polymer type dispersant having at least one member selected from an anionic group, a cationic group, and a nonionic group (see paragraph [0039] of Preston, teaching that the dispersant using for pigment composition may comprise the nonionic dispersant which may comprise a non-ionic polymer or non-ionic oligomer and optionally a charged or uncharged anchor group or groups.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarte in view of Preston, as applied to Claim 1, and further in view of US-20160222241-A1, Campbell.
Regarding Claim 4, modified Schwarte fails to teach that the scaly pigment comprises a scaly pigment having an aspect ratio of 10 to 2000.
Campbell teaches that the scaly pigment comprises a scaly pigment having an aspect ratio of 10 to 2000 (see paragraph [0019] of Campbell, teaching that the pigment includes a plurality of flakes 24. That is, the pigment may be characterized as a flake pigment; also see paragraph [0022] of Campbell, teaching that the pigment may have an aspect ratio of at least about 15.).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaly pigment, as taught by modified Schwarte, to have the aspect ratio, as taught by Campbell, to provide stability, excellent corrosion and oxidation resistance pigment coating (see paragraph [0022] of .
Response to Arguments
	Applicants argue against the prior art rejections.
Applicants argue that Schwarte does not teach that the non-volatiles are 3-18 %. This is not persuasive as Schwarte teaches a non-volatile content of preferably 13.0% to 16.6% (see paragraph [0067]).
Applicants argue that Preston does not disclose the combination of inorganic and organic viscosity agents. While this may be true it is not persuasive as Schwarte teaches such, and Preston was used as a secondary reference to show the use of a dispersant was obvious.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above, and in the modified rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734